Citation Nr: 1727478	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection due to failure to submit new and material evidence.

The Veteran's service connection claim for a right knee condition was originally denied in a September 1989 rating decision.  This rating decision was not appealed, and thus became final.  The Veteran's claim was again denied in a September 2000 rating decision for failure to submit new and material evidence, which also became final.

The Veteran was scheduled for an April 2014 videoconference hearing, however, he failed to appear.  The Veteran has not provided good cause for missing the hearing, and as a result, the Board finds the Veteran's hearing request to be withdrawn.

In June 2015, the Board reopened and then remanded the issue of entitlement to service connection for a right knee disability for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

The Board notes that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

In the June 2015 Remand, the Board asked that the Veteran be accorded a VA examination to determine the etiology of his claimed right knee condition.

An October 2016 Supplemental Statement of the Case (SSOC) indicates that the Veteran refused to report to an examination that was scheduled in November 2015.  However, the record is unclear as to whether the Veteran received advanced notice of the examination.  The claims file does not contain a copy of the letter notifying the Veteran of his November 2015 examination.  

Rather, the record simply suggests that VA initiated a request for a VA examination in October 2015.  VA then sent the Veteran a letter dated later that same month informing him that the RO had requested an examination, per the Board's request, at a VA facility for the issue on appeal.   A copy of a subsequent letter to the Veteran informing him of the scheduling of his VA examination is not included in the claims folder.  

In claims for service connection, failure to report to any scheduled examination, without good cause, may result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655. 

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a), (b) (2016).  

In this instance, the Board finds that good cause for the Veteran's failure to report for his November 2015 VA examination has been shown.  Of particular importance to the Board in this matter is the absence of evidence in the claims folder that the Veteran was properly notified of the scheduling of his November 2015 VA examination.  Therefore, the Board concludes that another attempt should be made to schedule the Veteran for the requested VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed right knee disability.  Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is related to any incident of the Veteran's active duty service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such right knee is caused or aggravated by his service-connected left knee disability.

If the examiner finds that the Veteran's right knee disability has been permanently aggravated/worsened by his service-connected left knee disability, to the extent feasible, the degree of worsening should be identified.  

In doing so, please discuss the potential relevance of Osgood-Schlatter's disease, as identified in the February 2010 VA examination.

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  If the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  Such documentation should be associated with his claims folder.  If the notice is returned as undeliverable, documentation attesting to that fact should also be associated with the claims folder.  

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




